DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The Amendment filed on December 10, 2020 has been entered. Claims 1, 4–9, 11–17, and 19–20 have been amended. Claims 2–3 have been cancelled. Thus, claims 1 and 4–20 are pending and rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 1 and 4–20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1 and 4–20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

with a user interface, . . ., of the platform, . . .: receiving, from a client , . . ., an asset bundle purchase order request that identifies a user of the platform , . . ., an order price, and a selection of an asset bundle that includes a subset of a plurality of cryptocurrency assets included in a cryptocurrency exchange managed by  cryptocurrency exchange , . . ., of the platform, . . .;
with the cryptocurrency exchange, . . .: for each asset included in the asset
bundle:
determining an amount of the asset to be transferred to a bundle account of the asset that is assigned to the user, the amount being determined based on the order price and allocation strategy information configured for the asset bundle, and
transferring the determined amount to the bundle account;
with the cryptocurrency exchange , . . .:
monitoring updates to machine executable blockchain instructions for at
least one cryptocurrency to identify creation of forked blockchain software for the cryptocurrency, wherein creation of the forked blockchain software for the
cryptocurrency results in creation of a new forked asset that is managed by the forked blockchain software, and
responsive to identifying creation of the forked blockchain software.
adding the new forked asset to the cryptocurrency exchange, and providing a new asset notification to a bundle management system of the platform, . . .,. wherein the new asset notification identifies the creation of the new forked asset and addition of the new forked asset to the cryptocurrency exchange; and 
with the bundle management, . . .:
receiving the new asset notification from the exchange, . . .,;
adding the new forked asset to the asset bundle; and
automatically rebalancing the asset bundle responsive to adding the new
forked asset to the bundle.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as:  “device,” “system,” and “exchange” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraphs [0036] and [0038] of the specification). 
Dependent claims 4–13 and 15–19 have been considered and do not integrate the abstract idea into a practical application. The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. 
considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 
For example, claim 2 contains the limitation that the “cryptocurrency exchange system of the platform system provides the new asset notification to a bundle management system of the platform system in response to an update of machine-executable blockchain instructions for a blockchain that results in addition of a new asset to the exchange.” This limitation is simply adding details to the abstract idea of receiving an asset order request and reallocating assets based on a predetermined strategy. Claim 3 includes the limitation, “cryptocurrency exchange system of the platform system provides the new asset notification in response to a hard fork in blockchain software for a cryptocurrency asset” and this is also simply adding details to the abstract idea of receiving an asset order request and reallocating assets based on a predetermined strategy. Claim 4 includes the limitation that “cryptocurrency exchange system of the platform system provides the new asset notification in response to an air drop of a new cryptocurrency asset.” This is also simply adding details to the abstract idea of receiving an asset order request and reallocating assets based on a predetermined strategy. Claim 5 includes the limitation “determining whether the new asset is related to the asset bundle, wherein the new asset is added to the asset bundle responsive to a determination that the new asset is related to the asset bundle.” This is also simply adding details to the abstract idea of receiving an asset order request and 
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 

Response to Arguments
5. Applicant’s arguments filed on December 10, 2020 have been fully considered. 
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. The basis for the previous rejection under 35 U.S.C. §101 is still operative, as is the precedential case law used in support of the rejection. Notwithstanding, the amended claims have been addressed with regard to the 35 U.S.C. §101 rejection discussed above, and considered under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Applicant is directed to the above full Alice/Mayo analysis in view of the amended claims, including consideration of the USPTO Guidance as applied to those claims. The abstract idea has been restated herein in the 35 U.S.C. §101 rejection analysis in light Applicant’s amendments to the limitations of the claims. 
Applicant’s arguments and amendments concerning the 35 U.S.C. §103 rejection have been found to be persuasive. As a result, the 35 U.S.C. §103 rejection is hereby withdrawn. 

Prior Art Not Relied Upon
6. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See, MPEP §707.05)  The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons: 
1. HERTZOG et al. (U.S. Publication No. 2020/0027067) teaches a secure ledger network for executing cryptocurrency transactions. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 
/Amit Patel/
Examiner
Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696